*971On petition for writ of certiorari to the Supreme Court of Florida;
On petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit; and
On petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit.

Per Curiam:

The petitions for writs of certiorari are granted. The judgments are vacated and the cases are remanded for consideration in the light of the Segregation Cases decided May 17, 1954, Brown v. Board of Education, ante, p. 483, and conditions that now prevail.
*972Reported below: No. 9, 60 So. 2d 162, 166; No. 85, 202 F. 2d 275; No. 595, 207 F. 2d 807.